Citation Nr: 1223535	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO. 08-30 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for service-connected left knee chondromalacia patella with degenerative arthritis. 

2. Entitlement to a rating higher than 10 percent for service-connected right knee chondromalacia patella with degenerative arthritis. 

3. Entitlement to service connection for an acquired psychiatric disorder, including depression, posttraumatic stress disorder (PTSD), and schizophrenia, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran had active service (Active Duty for Training (ACDUTRA)) from January 15, 1978, to April 21, 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board remanded the case in February 2011 for additional development, and the case now returns to the Board for further review. 

The Board notes that this appeal originally included entitlement to service connection for depression and whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD. However, the Board in the Introduction to its February 2011 Remand recognized the non-finality of the prior claim. See 38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007). The Board has herein expanded the claim to include schizophrenia, based on current medical findings of schizophrenia as the predominant psychiatric disorder in this Veteran. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and hence claims must be broadly interpreted to reflect mental health findings). 

The Board notes that a claim of entitlement to service connection for schizophrenia was previously denied by the RO in November 2007. However, since that time, Clemons has amended the manner in which psychiatric disorder claims are analyzed. The Court has held that when there is an intervening change in the law or regulation creating a new basis for entitlement to benefits, a claim under the liberalizing regulation is a claim separate and distinct from the claim previously and finally denied and may be reviewed on a de novo basis. See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994). Pursuant to changes in legal consideration of psychiatric disorder claims under Clemons, the Board may herein also consider service connection for schizophrenia without reopening. 


FINDINGS OF FACT

1. It is at least as likely as not that the Veteran developed a psychiatric disorder to include schizophrenia in service.

2. For the entire rating period beginning up to a year prior to the July 5, 2005 date of receipt of claim for increase, with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, evidence has preponderated against the Veteran's right knee chondromalacia patella with arthritis being manifested by symptomatic impairment of the knee without additional functional loss associated with range of motion or stability or functioning of the knee. Also with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the evidence preponderated against any great disability in the right knee being present over any lesser interval within the rating period in question, beginning up to a year prior to July 5, 2005. 

3. For the entire rating period beginning up to a year prior to the October 14, 2005 date of receipt of claim for increase, with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, evidence has preponderated against the Veteran's left knee chondromalacia patella with arthritis being manifested by symptomatic impairment of the knee without additional functional loss associated with range of motion or stability or functioning of the knee. Also with due consideration of any functional loss including due to pain on undertaking motion, fatigue, weakness, or incoordination, the evidence preponderated against any great disability in the left knee being present over any lesser interval within the rating period in question, beginning up to a year prior to October 14, 2005. 



CONCLUSIONS OF LAW

1. The criteria for service connection for a psychiatric disorder to include schizophrenia are met. 38 U.S.C.A. §§ 1101, 1131, 1154(a),(b), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011).

2. The criteria for a rating in excess of 10 percent for right knee chondromalacia patella with arthritis are not met for the rating period beginning up to a year prior to July 5, 2005. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).

3. The criteria for a rating in excess of 10 percent for left knee chondromalacia patella with arthritis are not met for the rating period beginning up to a year prior to October 14, 2005. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2009). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice. 

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board has herein granted service connection for a psychiatric disorder to include schizophrenia, which constitutes a complete grant of that benefit sought. There is accordingly no reasonable possibility that further notice or development assistance would benefit that claim. 

Regarding the left and right knee disability increased rating claims, the Veteran was afforded VCAA notice letters in July 2005, September 2005, and May 2008, addressing these increased rating claims. These letters informed him of the notice and duty-to-assist provisions of the VCAA, and of the information and evidence necessary to substantiate the claims for an increased rating, as well as informing of the respective roles of the Veteran and VA in developing the claims and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained assigned to the Veteran. He was also then provided with general notice of the evidence required to satisfy the claims for increased rating. Additionally, he was then afforded notice of how disability ratings and effective dates are assigned, by which the RO then effectively complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The RO most recently considered the bilateral knee increased rating claims by a supplemental statement of the case (SSOC) in April 2012.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO appropriately assisted the Veteran in obtaining indicated VA treatment and evaluation records. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that where Social Security Administration (SSA) disability benefits have been granted, a remand to obtain SSA records is required. See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records"). 

The RO made appropriate efforts to obtain SSA records, based on the Veteran's information that he had been in receipt of disability benefits for many years. Reply letters from the SSA in 2011 informed of the unavailability of any records concerning a past SSA determination or records underlying such a determination for the Veteran, and in June 2011 the Appeals Management Center (AMC) made an official determination of unavailability of SSA records. The AMC duly notified the Veteran of such unavailability, and by a May 2011 VA Form 21-4138, the Veteran informed that he did not have any SSA records either. Hence, there remains no reasonable possibility that such records may be obtained, and hence there is no further duty to assist with regard to these records. The Veteran was duly informed of this unavailability of SSA records by the April 2012 SSOC. 

The RO has also informed the Veteran, including in the appealed rating action and subsequent SOC and SSOCs, including by the April 2012 SSOC, of records obtained, and thus by implication of records not obtained, in furtherance of his knee disability claims. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Veteran was afforded VA examinations for compensation purposes including in December 2005, July 2008, and most recently in April 2011 addressing his knee disabilities. The April 2011 examination was appropriately followed by review of the claim by the RO in the April 2012 SSOC. The April 2011 VA examination, taken together with records of VA and service treatment, past examination records, and statements by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The April 2011 VA examination addressed both the medical findings upon current examination and the Veteran's history, and presented findings and conclusions consistent with his medical history and sufficiently addressing the criteria for rating the disorders in question to allow the Board to adjudicate the left and right knee disability claims based on informed medical findings and medical judgment. The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition. Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources. See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim adjudicated herein. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. The Veteran did provide an additional statement in May 2012, but waived RO review of that statement prior to the Board's adjudication. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

In short, in this case, with regard to the increased rating claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating periods in question, for the appealed claims. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran was duly afforded the opportunity to produce additional evidence to support his claims. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the Veteran's claim for increased rating - that of objective or corroborating evidence of greater disability - was in this case based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. § 3.303.

The Board is also satisfied that development undertaken pursuant to the Board's February 2011 remand has been satisfactorily completed, with substantial compliance with remand requirements. As pertains to the increased rating claims for the Veteran's knee disabilities, the Appeals Management Center (AMC) appropriately sought SSA records, obtained an additional VA examination for compensation purposes addressing the knees, and readjudicated the claim. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished.


II. Laws Concerning Evidence and Adjudication 

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



III. Claim for Service Connection for Psychiatric Disorder

The Veteran contends that he developed a psychiatric disorder during his active service (Active Duty for Training (ACDUTRA)) from January 15, 1978, to April 21, 1978.

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(c)(3) (2011). Presumptive periods for service connection claims do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131. (West 2002 & Supp. 2011).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Upon VA psychiatric examination for compensation purposes in March 2011, the examiner noted that the Veteran did not evidence significantly disordered thinking as he had in the past, and that the Veteran appeared to be forthright in his reporting. Thus, upon the March 2011 the VA examiner effectively construed that the Veteran was a reliable historian including as to his reports of symptoms of psychiatric disability during his brief interval of active service from January to April of 1978. The Veteran reported that he had suffered from yelling and abuse by his superiors while in service, including punishments apparently associated with his difficulties completing tasks or following instructions. The Veteran reported that he first began hearing voices while in service. However, at the examination he also contrarily reported that he began hearing voices in 1981. Nonetheless, the Veteran's apparently conflicting assertions as to dates of onset of psychiatric symptoms do not appear to significantly be in conflict with his rather firmer conviction that he had such symptoms beginning in service. The Veteran's disordered thinking does not appear entirely reliable as to dates, but his memories of difficulties associated with his experiences in service would appear to places such psychiatric reactions to those experiences contemporaneous with those experiences. This is consistent with the VA examiner's conclusions. 

The Veteran reported significant ongoing symptoms including avoidance of others, self-isolation, paranoid thinking, and hearing voices (auditory hallucinations) which were always present. However, the Veteran reported that he took medication that resulted in him not experiencing commanding voices as he had heard in the past. The Veteran reported first receiving treatment for psychiatric difficulty some years after service, which the examiner noted equated with documented multiple hospitalizations with a first documented psychiatric hospitalization in 1996. However, the examiner also noted that the Veteran had been receiving disability benefits for paranoid schizophrenia since 1990. The Veteran reported feeling low and depressed on a daily basis, and a history was noted post service of polysubstance and alcohol abuse and criminal charges on multiple occasions. However, the Veteran reported being sober for approximately five years. 

As the March 2011 examiner observed, the Veteran's reported of medical history upon service entrance identified no psychiatric difficulty, but his report of medical history in March 1978 associated with his examination for service separation informed that the Veteran had a history of "depression and worry when many things build up." The Board notes the consistence of this report with the Veteran's self-reported history of psychiatric difficulties with onset in service, particularly as associated with his reported and entirely plausible harsh treatment in service when failing to perform sufficiently well. 

The March 2011 VA examiner diagnosed paranoid schizophrenia, and concluded that the Veteran did not exhibit sufficient distinct symptoms for him to merit diagnoses of depression or PTSD independent of his paranoid schizophrenia. The examiner accordingly only diagnosed Axis I disorders of paranoid schizophrenia, and polysubstance abuse in current remission. The examiner assessed, based on review of the evidence presented, self-reported history, and clinical findings, that the Veteran's reported mood symptoms in service and hearing voices in service were "prodromal manifestations of paranoid schizophrenia."

The examiner thus effectively arrived at a conclusion that the Veteran's diagnosed paranoid schizophrenia at least as likely as not developed in service or was otherwise causally related to service. The Board finds that the findings and conclusions of the examiner are competent and credible and based on an adequate review of the entirety of the evidentiary record, and are sufficiently based on reasoned analysis and medical knowledge and explanation to be weighed against contrary opinion. The Board further finds the findings and conclusions to be more credible than limited prior medical evidence arriving at other diagnoses or conclusions as to onset or etiology of the Veteran's psychiatric disability. This examiner adequately weighed the credibility and reliability of the Veteran's assertions, and adequately reviewed the prior evidence and its implication, more so and to a more credible degree than did prior examiners. 

The Board also notes that past treatment records including extensive mental health treatment over several years with VA are consistent in treatment of chronic, ongoing psychotic symptoms with antipsychotic medication. There is no indication that the diagnosis arrived at by the VA examiner in March 2011 is erroneous based on past mental health treatment record findings and treatment. 

The prior VA examiner in February 2006 noted significant difficulty in evaluating the Veteran due to the Veteran's "loose and tangential response style" at that examination. The VA is hence fortunate that the Veteran was examined on a day of particular lucidity for his examination in March 2011. The Board believes that the diagnoses and conclusions made upon the March 2011 are thus the better informed based on better history and report of symptomatology as then obtained from the Veteran. However, findings at the February 2006 examination were consistent with the subsequent examination, in observing "fairly elaborate paranoid thought content [...] consistent with his previously diagnosed paranoid schizophrenia."

The Board finds both the Veteran and the March 2001 examiner - as reflected in statements and conclusions within the March 2011 examination - to be entirely credible, with the Veteran competent and apparently sufficiently lucid at that examination to afford a credible and reliable history upon which to support the present diagnosis and assessment as to etiology. Caluza; Jandreau. 

Upon carefully weighing the evidence presented and with due consideration of the professional medical assessment as to etiology, the Board concludes that the preponderance of competent and credible evidence favors onset of paranoid schizophrenia in service or that disorder otherwise being causally related to his service experience. Thus, service connection for paranoid schizophrenia is warranted in this case. 38 C.F.R. § 3.303. 


IV. Increased Rating - Bilateral Knee Disabilities 

The Veteran contends that both his service-connected right and left knee disabilities warrant higher disability ratings than the 10 percent now assigned for each knee.

Disability evaluations are assigned to reflect levels of current disability due to service-connected conditions. The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where disabilities overlap in their resulting physical impairment and effect on functioning, or where multiple diagnoses are assigned for the same disability, evaluation of the same (overlapping) disability under various diagnoses (and hence with multiple ratings) is to be avoided. 38 C.F.R. § 4.14. It is, however, possible for a veteran to have separate and distinct manifestations from the same disability which would permit rating under more than one diagnostic code. The critical element in such a case is that none of the symptomatology of the primary condition is duplicative or overlaps with the symptomatology of the other. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When reviewing the level of disability due to a service- connected joint disorder, when the rating is based on limitation of motion, the Board must consider an increased schedular rating based on functional loss due to pain on undertaking motion, weakened movement, fatigability, and incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

Looking to applicable rating criteria, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003, 5010 (2011). When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion. The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Other potentially applicable rating criteria for the Veteran's knees and the applicable percentage ratings for disorders of the knees are here listed. 

DC 5257 Knee, other impairment of: recurrent subluxation or lateral instability: 

Severe, 30 percent; Moderate, 20 percent; Slight, 10 percent. 

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

DC 5260 Leg, limitation of flexion of: 

Flexion limited to 15°, 30 percent; Flexion limited to 30°, 20 percent; Flexion limited to 45°, 10 percent; Flexion limited to 60°, 0 percent. 

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

526 1 Leg, limitation of extension of: 

Extension limited to 45°, 50 percent; Extension limited to 30°, 40 percent; Extension limited to 20°, 30 percent; Extension limited to 15°, 20 percent; Extension limited to 10°, 10 percent; Extension limited to 5°, 0 percent. 

38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

The Veteran's left and right knee disabilities were most recently evaluated by a VA examination for compensation purposes in April 2011. That examiner who reviewed the past medical history and the Veteran's self-report of difficulties with the knees, and noted that while the Veteran had pain in the knees bilaterally including upon certain testing, he had full range of motion of the knees, and did not have limitation of motion or additional limitation of functioning due to pain, pain on motion, fatigability, incoordination, or loss of strength. Thus, such DeLuca factors as may result in a higher disability rating based on any such impairment in functioning appear to be to any impairing degree absent in this case, and thus meriting of no additional or higher disability rating for either knee on those bases. 38 C.F.R. §§ 4.40, 4.45. The Veteran has been rated thus based on arthritis in each knee associated with his chondromalacia, with the rating properly assigned under Diagnostic Code 5003, for symptomatic arthritis warranting a 10 percent disability rating only. 

The findings and conclusions of the April 2011 are quite consistent with past treatment and examination findings. Upon VA examination for compensation purposes in December 2005 there was similarly no identified limitation of motion or limitation of functioning including based on symptomatic disability such as pain or pain on motion, and the Veteran at that prior examination reported essentially pain symptoms for which he took ibuprofen. He reported increased pain with prolonged walking, more so on the right than on the left, with aggravating pain at 8/10 intensity on the right upon walking in excess of a mile. He also reported needing to sit and rest after doing chores due to weakness in knees. However, the reported extent of activity precipitating pain does not inform of significant impairment. For example, he reported that he would have pain in the knees upon washing dishes for more than eight hours. He also reported starting to have pain in the knee upon sitting for in excess of two hours. The December 2005 examiner found no limitations of motion and no lateral instability or anteroposterior drawers, but did find joint space tenderness medially and laterally in both knees. Muscle atrophy was not found and x-rays revealed no abnormalities. 

The Veteran is competent and credible in his reporting of difficulties associated with his knees, and the Board finds that in the absence of apparent dishonesty, significant weight must be ascribed to his reports of symptoms. Jandreau. However, the Veteran has not complained of symptoms attributable to either knee that would warrant a higher or separate disability rating than the 10 percent already assigned based on symptomatic arthritis in each knee. Even considering criteria such as pain and pain on use, instability, incoordination, and weakness, neither the Veteran's assertions nor the medical findings tend to support a compensable separate or a higher disability rating for each knee based on disability impairing range of motion in flexion or extension, or based on subluxation or lateral instability, or based on other symptomatic impairment in either knee impairing functioning. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261. In these respects, the Veteran's assertions are reasonably consistent with the objective medical findings and medical conclusions. 

For each knee, the preponderance of the evidence is against a higher disability rating being warranted based on subluxation or lateral instability or limitation of motion or other impairment of knee functioning, including based on the above-noted DeLuca factors. 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261. For each knee, because the preponderance of the evidence is against the claim for a higher disability rating than the 10 percent assigned, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has duly considered staged ratings, but finds that for no interval during the appeal period did the evidence preponderate in favor of a higher disability rating being warranted than that assigned, for each knee. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evidence as a whole establishes that the Veteran's left and right knee disabilities do not impair his industrial capability beyond a level consistent with the assigned schedular evaluation. Therefore, the Board is not required to address whether the Veteran is entitled to an increased evaluation on an extraschedular basis. See 38 C.F.R. § 3.321(b)(1) (2011); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Service connection for a psychiatric disorder to include schizophrenia is granted. 

Entitlement to an increased disability rating for right knee chondromalacia patella with arthritis from the 10 percent rating assigned is denied for the entire rating interval beginning up to a year prior to July 12, 2005.

Entitlement to an increased disability rating for left knee chondromalacia patella with arthritis from the 10 percent rating assigned is denied for the entire rating 
interval beginning up to a year prior to October 14, 2005.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


